UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PARI SHOJAE,

                           Plaintiff,

                    -v.-
                                                      15 Civ. 5248 (KPF)
HARLEM HOSPITAL CENTER; NEW
                                                            ORDER
YORK CITY HEALTH AND HOSPITALS
CORPORATION; SHAHNAWA KHAN;
and HENNA FAROOQI,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

        The Southern District of New York has reconfigured courtrooms and

other spaces in its courthouses to allow civil jury trials to proceed as safely as

possible during the COVID-19 pandemic. Under the centralized calendaring

system currently in place, the Clerk’s Office schedules up to three jury trials to

begin on each day of jury selection: a primary case and up to two back-up

cases that may proceed in its place if the primary case does not go forward.

On January 21, 2021, the parties informed the Court that they wished to

proceed to trial on either September 20, 2021, or October 8, 2021. (See Dkt.

#140). The Court accordingly ordered that trial would commence on

September 20, 2021 (Dkt. #141), and proceeded to request a jury trial for that

date.

        The Clerk’s Office has now notified the Court that this case has been

placed on the jury trial list for September 15, 2021. The case must be trial-

ready for that date. The case is first on the list for jury trials for that day. This
means that the Clerk’s Office has scheduled two back-up cases for the

September 15, 2021 trial date. If the case cannot proceed on the scheduled

date, the parties must notify the Court as soon as possible so that the Clerk’s

Office may allocate that trial date to one of the back-up cases.

      The Court has previously entered a schedule for pretrial submissions.

(See Dkt. #141). Given that trial is now scheduled to proceed on September 15,

2021, the deadlines for pretrial submissions are modified as follows:

      •     The parties’ Joint Pretrial Order, motions in limine, requests to

            charge, proposed voir dire questions, and any pretrial memoranda

            of law will be due on August 18, 2021;

      •     Any opposition papers will be due on August 25, 2021; and

      •     The final pretrial conference will be scheduled for September 1,

            2021, at 3:00 p.m., in Courtroom 618 of the Thurgood Marshall

            Courthouse, 40 Foley Square, New York, New York.

      SO ORDERED.

Dated: June 2, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
